Citation Nr: 0001675	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94--38 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for a delayed union of 
the left clavicle, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1981.  In a July 1993 rating action, the Department 
of Veterans Affairs (VA) Medical and Regional Office Center, 
Wichita, Kansas, confirmed and continued 10 percent 
evaluations each for a delayed malunion of the left clavicle 
and a skin condition involving the feet, hands and legs.  The 
veteran appealed from those decisions.  In a December 1994 
rating action, the regional office denied entitlement to 
service connection for subluxation of both shoulders with 
deformity of the lateral end of the left clavicle.  The 
veteran also appealed from that decision.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
November 1996 when it was remanded for further development.  
The veteran was afforded a VA orthopedic examination in 
January 1997.  In an April 1997 rating action, the regional 
office granted service connection for a deformity of the 
lateral end of the left clavicle with an evaluation of 
10 percent and service connection for subluxation of the 
right shoulder with an evaluation of 10 percent.  The 
evaluation of the delayed union of the left clavicle was 
increased to 20 percent.  The evaluation of the skin 
condition involving the feet, hands and legs was continued.  

The case was again before the Board in February 1998 when 
entitlement to an increased evaluation for the skin 
disability involving the veteran's feet, hands and legs was 
denied.  The Board remanded the issue of service connection 
for a subluxation of the left shoulder and deferred action on 
the claim for an increased rating for the delayed union of 
the left clavicle.  A May 1998 rating action of the regional 
office held that there had been clear and unmistakable error 
in the prior rating action.  It was held that the left 
shoulder disability had been pyramided outside the scope of 
38 C.F.R. § 4.14.  An evaluation of 20 percent for the 
delayed union of the left clavicle with deformity and 
subluxation was assigned under Diagnostic Code 5203.  A 
10 percent evaluation for a subluxation of the right shoulder 
was assigned under Diagnostic Code 5203.  The combined rating 
for the service-connected disabilities remained at 
40 percent.  In a May 1999 rating action, the classification 
for the left shoulder was changed to delayed union of the 
left clavicle with deformity, subluxation and 
pseudoarthrosis/arthritis.  The 20 percent evaluation for 
that condition was confirmed and continued.  The case is 
again before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  Forward elevation of the left shoulder is from 0 degrees 
to 140 degrees.  Internal rotation is from 0 degrees to 
65 degrees and abduction is from 0 degrees to 140 degrees.  
The veteran is right-handed.  

3.  The veteran complains of weakness involving his left 
shoulder especially with overhead motion.  There is some 
inferior laxity of the left shoulder.  An X-ray study of the 
left shoulder shows an old fracture of the mid left clavicle 
with apparent nonunion of the fracture site.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for the veteran's left 
shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 5201, 5202, 5203 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that, in 
September 1980, he was seen with a complaint of a painful 
left shoulder.  It was indicated that he had been playing 
football and slipped on the grass.  An X-ray study showed a 
fracture of the left clavicle.  

The veteran's initial claim for VA disability benefits was 
submitted in 1982.  

When the veteran was examined by the VA in March 1982, it was 
indicated that he was right-handed.  It was noted that he had 
sustained a fracture of the left clavicle during service.  It 
was indicated that there was a full range of motion in 
forward flexion, abduction, and external rotation.  An X-ray 
study of the left shoulder and clavicle showed an old 
fracture involving the mid portion of the left clavicle.  
There were sclerotic changes involving the opposing fracture 
fragments and complete bony union had not taken place.  The 
diagnoses included delayed malunion fracture of the left 
clavicle.  

By rating action dated in June 1982, service connection was 
granted for delayed malunion of the left clavicle, rated 
10 percent disabling under Diagnostic Code 5203.  

When the veteran was examined by the VA in January 1990, the 
left clavicle showed visible and palpable thickening and 
deformity in the mid clavicle area.  A bony spur stuck out 
subcutaneously on the dorsal surface and was tender to 
stress.  The shoulder otherwise had a full range of motion.  
The diagnoses included pseudoarthrosis (symptomatic) of the 
left clavicle.  

In March 1993, the veteran submitted a claim for an increased 
rating for his left shoulder disability.  

The veteran was afforded a VA orthopedic examination in June 
1993.  He reported complaints of throbbing and aching in the 
area of the fracture of the left shoulder as well as a 
feeling that the shoulder was going to pop out of the joint.  
On physical examination, the left shoulder had active flexion 
of 160 degrees, active abduction of 160 degrees with active 
internal rotation to T-10.  On abduction external rotation 
maneuver, the veteran had an apprehension test for anterior 
subluxation of both shoulders.  He was moderately tender 
about the bicipital tendon of the left shoulder.  He had a 
marked deformity over the midshaft of the left clavicle.  
Deep palpation of the fracture site showed no tenderness.  
X-ray studies showed a healed midshaft left clavicle 
fracture.  The assessments were healed midshaft left clavicle 
fracture with residual deformity and impingement syndrome of 
both shoulders secondary to mild anterior subluxation.  

The veteran was again afforded a VA orthopedic examination in 
January 1997.  It was noted that he had sustained a left 
clavicle fracture during service.  After service, he began to 
feel like the left shoulder was popping in and out of the 
joint and that it was weak, especially with overhead 
activities.  He had had no surgery.  

On examination, there was swelling noted over the site of the 
old clavicle fracture.  The area was nontender.  There was no 
swelling in the shoulder itself.  There was obvious deformity 
at the clavicle fracture site with hypertrophic callus.  
There was mild bony deformity of the left acromioclavicular 
joint as well.  Physical examination of the left shoulder 
showed some inferior laxity of the left shoulder with a mild 
sulcus sign further indicative of inferior laxity.  An X-ray 
study of the left shoulder showed an old fracture at the mid 
left clavicle with apparent nonunion of the fracture site.  

The veteran was afforded a VA orthopedic examination in 
October 1998.  On examination of his shoulders, the veteran 
had some limitation of motion bilaterally.  He could 
internally rotate 0 degrees to 65 degrees, forward elevate 
0 degrees to 140 degrees and abduct 0 degrees to 140 degrees.  

It was indicated that there was no pain, weakness, stiffness, 
swelling, heat or redness, instability, giving way "locking," 
fatigability or lack of endurance.  It was indicated that 
there were no periods of flareup of the joint disease.  It 
was indicated that there were no episodes of dislocation or 
recurrent subluxation.  It was further indicated that there 
was no objective evidence of painful motion.  It was stated 
that there were no constitutional signs of inflammatory 
arthritis.  An X-ray study of the left shoulder showed a 
poorly healed clavicle fracture.  

II.  Analysis

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level or to midway between the side and shoulder level.  A 
30 percent evaluation requires that motion be limited to 
25 degrees from the side.  38 C.F.R. Part 4, Code 5201.  

A 20 percent evaluation is warranted for malunion of the 
humerus of the minor upper extremity with either moderate or 
marked deformity.  A 20 percent evaluation is also warranted 
for frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity.  38 C.F.R. Part 4, Code 5202.  

Malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. Part 4, Code 5203.  

In this case, the recent VA examinations have disclosed some 
limitation of motion of the veteran's left shoulder; however, 
the restriction of motion is not of such severity so as to 
warrant entitlement to an increased evaluation for the left 
shoulder disability based on limitation of motion under 
Diagnostic Code 5201.  Fibrous union of the left humerus is 
not present and, therefore, an increased rating to 40 percent 
under the provisions of Diagnostic Code 5202 would not be 
warranted.  The veteran is currently in receipt of the 
maximum evaluation of 20 percent provided for impairment of 
the clavicle under the provisions of Diagnostic Code 5203.  
Accordingly, under the circumstances, an evidentiary basis 
which would warrant entitlement to an increased rating for 
the veteran's left shoulder disability has not been 
established.  

The Board notes that, in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The veteran has 
complained of some aching and weakness involving his left 
shoulder which are considered functional impairments and have 
been considered by the Board in evaluating the degree of 
severity of the veteran's left shoulder disability.  However, 
as discussed previously, the veteran is already in receipt of 
the maximum 20 percent evaluation for the left shoulder 
disability under the provisions of Diagnostic Code 5203 and 
the criteria for increased ratings for the left shoulder 
disability under other applicable diagnostic codes have not 
been met.  Accordingly, as indicated previously, an 
evidentiary basis which would permit allowance of the 
veteran's claim for an increased rating for his left shoulder 
disability has not been established.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  





ORDER

Entitlement to an increased evaluation for a delayed union of 
the left clavicle with deformity, subluxation and 
pseudoarthrosis/arthritis, currently rated 20 percent 
disabling, is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

